Petition for Writ of Injunction and Petition for Writ of Mandamus Denied and
Memorandum Opinion filed February 10, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                   NO. 14-12-00113-CV
                                   NO. 14-12-00120-CV
                          IN RE JOHN C OSBORNE, Relator

                             ORIGINAL PROCEEDING
                               WRIT OF INJUNCTION
                               WRIT OF MANDAMUS
                                  190th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-45141
                          MEMORANDUM OPINION

       On February 9, 2012, relator John C Osborne filed a petition for writ of injunction
and a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221;
see also Tex. R. App. P. 52. In the petitions, relator asks this court to compel the
Honorable Patricia J. Kerrigan, presiding judge of the 190th District Court of Harris
County, to enjoin Patriot Bank, the real party in interest, from taking action to evict
relator from his house.

                                         Background

       In 2008, relator refinanced the mortgage on his home through two loans: a one-
year balloon note in the amount of $1,414,111.98, and a home equity loan in the amount
of $85,888.02. He used a portion of the funds from the home equity loan to pay the
closing costs on the balloon note.

       In April, 2011, Patriot Bank, the real party in interest, declared the balloon note in
default. On August 1, 2011, relator filed suit against Patriot Bank alleging violations of
the home equity lending provisions set forth in the Texas Constitution. Patriot Bank
foreclosed on the note on September 6, 2011. Patriot Bank immediately brought a
forcible detainer action and sought to sell the home to a third party. Relator obtained a
temporary restraining order preventing Patriot Bank from selling the home.

       On February 2, 2012, the judge of the County Court at Law No. 1 in Harris
County signed a summary judgment in favor of Patriot Bank. The judgment specifically
provided that:

       [A]ll writs and process required to effect this JUDGMENT and provide sole
       possession and control of the Property to Patriot Bank shall issue forthwith
       unless within 10 days of the signing of this judgment, the defendant files the
       supersedeas bond as set forth herein; and in the event of appeal, the amount of
       the supersedeas bond is set at $200,000 representing the value of rent, property
       taxes, insurance, and other damages likely to result during the pendency of the
       appeal.

       Relator filed a motion in the 190th District Court in Harris County seeking a
temporary injunction prohibiting Patriot Bank from taking the property. The respondent
in this original proceeding denied relator’s motion. On February 8, 2012, relator filed a
notice of appeal from the denial of the temporary injunction.

       In these original proceedings, relator seeks either a writ of injunction or a writ of
mandamus enjoining Patriot Bank from taking action to evict him from the property.

                                        Writ of Injunction

       The purpose of a writ of injunction is to enforce or protect the appellate court’s
jurisdiction. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex.1989) (orig.
proceeding); In re Olson, 252 S.W.3d 747 (Tex. App.—Houston [14th Dist.] 2008, orig.
                                              2
proceeding). The writ is typically used to protect the subject matter of an appeal or to
prohibit an unlawful interference with the enforcement of a superior court’s orders and
judgments. See Holloway, 767 S.W.2d at 683. An injunction will not be granted if there
is an adequate and plain remedy at law. See McGlothlin v. Kliebert, 672 S.W.2d 231, 232
(Tex. 1984). For a legal remedy to be adequate, it must give the plaintiff complete, final,
and equal relief. Universal Health Servs., Inc. v. Thompson, 24 S.W.3d 570, 577 (Tex.
App.—Austin 2000, no pet.); Henderson v. KRTS, Inc., 822 S.W.2d 769, 773 (Tex.
App.—Houston [1st Dist.] 1992, no writ).

                                      Writ of Mandamus

      Mandamus relief is available when the trial court abuses its discretion and there is
no adequate remedy at law, such as by appeal. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004); In re Dana Corp., 138 S.W.3d 298, 301 (Tex. 2004) (orig.
proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992) (orig.
proceeding)).

      Relator has filed an appeal of the trial court’s denial of his temporary injunction;
his remedy is to post the supersedeas bond. If the amount of the bond is onerous, relator
can request that this court review the amount of the bond. See Tex. R. App. P. 24.4.

      Relator has not established entitlement to the extraordinary relief of a writ of
injunction or writ of mandamus. Accordingly, we deny relator’s petitions for writ of
injunction and writ of mandamus, and also deny relator’s related emergency motions.

                                                 PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.




                                            3